Citation Nr: 1136584	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for diabetes mellitus, type II, currently rated 20 percent disabling.  

2.  Entitlement to an increased initial rating for peripheral neuropathy, left upper extremity, currently rated 10 percent disabling.  

3.  Entitlement to an increased initial rating for peripheral neuropathy, right upper extremity, currently rated 10 percent disabling.  

4.  Entitlement to an increased initial rating for peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.  

5.  Entitlement to an increased initial rating for peripheral neuropathy, right lower extremity, currently rated 10 percent disabling.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A July 2004 rating decision, in pertinent part, granted entitlement to service connection for diabetes mellitus, type II, assigning a 20 percent disability rating.  An October 2006 rating decision granted entitlement to service connection for peripheral neuropathy, bilateral upper and lower extremities, assigning separate 10 percent disability ratings.  These matters were remanded in June 2010.  

The June 2010 Remand also remanded the issue of entitlement to service connection for hepatitis C.  In a June 2011 rating decision, the RO granted entitlement to service connection for hepatitis C, assigning a 10 percent disability rating, effective March 29, 2004, and assigning a 20 percent disability rating, effective February 16, 2011.  The grant of service connection for hepatitis C constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issue of entitlement to service connection for hypertension was raised by the Veteran's representative in the August 2011 Written Brief Presentation.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred for appropriate action.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires oral agents and a restricted diet, but does not require insulin or limitation or regulation of activities.

2.  The Veteran's peripheral neuropathy, bilateral upper extremities, is manifested by mild incomplete paralysis which is wholly sensory.

3.  The Veteran's peripheral neuropathy, bilateral lower extremities, is manifested by mild incomplete paralysis which is wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615 (2010).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615 (2010).

4.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2010).

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8620 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Veteran's diabetes mellitus and peripheral neuropathy, bilateral lower and upper extremities, appeal stems from July 2004 and October 2006 rating decisions which granted service connection and assigned the ratings which are currently in effect.  A VCAA letter pertaining to his claim of service connection for diabetes mellitus was issued to the Veteran in April 2004; this letter predated the AOJ decision.  Id.  A VCAA letter pertaining to his claim of service connection for peripheral neuropathy was issued to the Veteran in April 2005.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his underlying claims of service connection, the information and evidence that must be submitted by the claimant, and what information and evidence will be obtained by VA.  Since the appellate issues in this case (entitlement to assignment of higher initial ratings) are downstream issues from that of service connection (for which the April 2004 and April 2005 VCAA letters were duly sent), further VCAA notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); see also VAOPGCPREC 8- 2003 (Dec. 22, 2003).  In any event, in June 2010, the Veteran received subsequent notice as to the information and evidence needed to substantiate his claims for increased ratings, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 491.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the June 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, and records from Sleiman Salibi, M.D., dated in 2005.  Pursuant to the Board Remand, in June 2010 VA correspondence to the Veteran, it was requested that he complete a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Salibi so updated treatment records could be obtained for the period August 5, 2005, to the present.  The Veteran did not respond to the correspondence.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C.A. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond and there is no remaining duty under the VCAA to attempt to obtain the medical records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examinations performed in August 2004 and February 2011 pertaining to his diabetes mellitus, and VA examinations performed in August 2006 and October 2010 pertaining to his peripheral neuropathy.  Collectively, the examination reports obtained are thorough and contain sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issues on appeal.

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes mellitus, type II

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In August 2004, the Veteran underwent a VA examination pertaining to his diabetes mellitus.  The examination report reflects that the Veteran does not have a restricted diet, restriction of activities, or detoacidosis or hypoglycemia.  The VA examination report reflects a diagnosis of non-insulin-dependent diabetes mellitus.  

VA outpatient treatment records reflect continued treatment for diabetes mellitus, to include notations that his diabetes is not controlled and that he has sought nutritional guidance.  

In February 2011, the Veteran underwent another VA examination.  It was noted that initial treatment was with metformin and acarbose with good control.  His blood glucose and HGBaic have been slightly elevated the past couple years and the dosage and frequency of his oral medication have increased.  He denied a history of ketoacidosis or hypoglycemia.  Current treatment is with oral hypoglycemic medication and calorie restricted diet.  He does not take insulin.  The examiner noted that the Veteran has been instructed to follow a restricted or special diet but he is not restricted in the ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease, neurovascular disease, skin disorders, gastrointestinal disorders, genitourinary disorder, and other diabetic complications.  

As the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus, a 20 percent disability is warranted.  There is no persuasive evidence, however, that he requires insulin or regulation of activities due to his diabetes, thus the 40 percent criteria is not met.  The medical records on file do not reflect that the Veteran is on insulin, nor do the records reflect that his activities are regulated due to his diabetes mellitus.  There have been no reports of episodes of ketoacidosis or hypoglycemic reactions.  A January 2010 VA outpatient treatment record reflects the Veteran's report that he was trying to work harder on his diet.  He reported some weight loss but was not eating like he should.  The examiner's assessment was that his diabetes mellitus is not well controlled and he was told to watch his diet and exercise.  Thus, even though his diabetes mellitus is not well controlled, a medical examiner has not indicated that he requires insulin or regulation of activities.  The objective evidence reflects that his diabetes mellitus requires oral hypoglycemic agents and a restricted diet.

The Veteran has been assigned separate 10 percent disability ratings for diabetic peripheral neuropathy of the right and left lower extremities, and a 20 percent disability rating for early background diabetic retinopathy changes and very early cataract changes, all associated with diabetes mellitus, type II.  The disability ratings of his peripheral neuropathy will be addressed below, and the rating assigned to his visual disability is not currently in appellate status.  

In light of the foregoing evidence, the Board finds that the Veteran has been properly rated for his diabetes mellitus, and there is no basis for assignment of a disability rating in excess of 20 percent.  The Board again emphasizes that although the Veteran requires oral agents and a restricted diet, he is not limited in his activities due to the diabetes and does not require insulin.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities and intake of insulin, there is simply no basis for a higher rating at this time.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected diabetes mellitus is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Peripheral neuropathy

The RO has assigned separate 10 percent disability ratings for peripheral neuropathy, lower extremities, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620, neuritis of the sciatic nerve.  Per Diagnostic Code 8520, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the sciatic nerve warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; and, "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The RO has assigned separate 10 percent disability ratings for peripheral neuropathy, upper extremities, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8615, neuritis of the median nerve.  Per Diagnostic Code 8515, a 10 percent rating is for application for incomplete paralysis of the major or minor extremity when "mild."  "Moderate" incomplete paralysis of the median nerve warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; "severe" incomplete paralysis warrants a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity; and, complete paralysis of the median nerve warrants a 60 percent rating for the minor extremity and 70 percent rating for the major extremity.  There is complete paralysis when the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

An August 2005 private treatment record reflects that the Veteran presented with signs and symptoms of diabetic polyneuropathy.  On motor conduction study, the right median nerve revealed normal distal motor latency (DML), compound muscle action potential (CMAP) amplitudes, motor nerve conduction velocity (MNCV), and borderline prolonged F-wave latency.  The right peroneal and left tibial nerves revealed normal DMLs and CMAP amplitudes, slow MNCVs, and prolonged F-wave latencies.  On sensory conduction study, the right ulnar nerve revealed prolonged sensory nerve action potential (SNAP) latency, normal amplitude, and slow sensory nerve conduction velocity (SNCV).  Bilateral sural nerves revealed prolonged SNAP latencies, normal amplitudes, and slow SNCVs.  On EMG testing, concentric needle electrode examination of the right upper and lower extremities revealed no evidence of acute denervation.  A mild degree of chronic denervation and reinnervation was recorded in distal muscles of the upper and lower extremities.  The examiner's impression was that electrophysiologic findings revealed a demyelinating sensorimotor polyneuropathy producing a mild degree of chronic denervation.  No acute denervation was recorded.  Features characteristic of chronic inflammatory demyelinating polyneuropathy (CIDP) such as temporal dispersion and conduction block were not recorded.  

In August 2006, the Veteran underwent a VA examination.  He complained of numbness and tingling sensation to his hands and feet for the past 12 months.  The symptoms affect his day-to-day activities in that he cannot stand for a long time.  He complained of loss of sensation to the tip of his fingers as well as difficulty standing for a prolonged period of time.  He denied any difficulty with icturition.  The peripheral nerves were the specific nerves involved.  Motor examination showed generalized hypotonia.  Manual muscle testing using the MRC system showed 4 to 4-/5 to all muscle groups without evidence of long tract weakness.  Sensory was decreased in a stocking-glove.  Position sense and vibratory sensations were impaired.  Cerebellar exam showed normal finger-nose-finger and rapid alternating movements.  Deep tendon reflexes were 1 in the biceps and triceps, 0 in the brachioradialis, 0 in the patella, and 0 in the ankle.  Gait and station showed a slapping gait.  The examiner's impressions were diabetic polyneuropathy and acquired neuropathy probably secondary to hepatitis C.  

In October 2010, the Veteran underwent a VA neurology examination of the peripheral nerves.  The Veteran reported that in 2004 or 2005, he began having symptoms in his upper and lower extremities.  He complained of tingling/numbness in feet.  He also reported feeling a burning sensation in feet.  He complained of cramps in his feet muscles bilaterally.  Due to his cramps, when driving he has to stop and stretch his legs.  He complained of stiffness of both hands, and reported tingling and numbness in both hands.  He reported sometimes feeling a burning sensation in his fingers and both palms.  He reported sometimes having problems with his coordination.  On sensory examination of his right and left upper extremities, pain/pinprick was normal, position sense was normal, light touch was normal, and he had no dysesthesias.  On sensory examination of his right and left lower extremities, vibration was absent and pain/pinprick was decreased in both legs and feet.  His position sense and light touch was normal.  He had no dysesthesias.  Muscle tone was normal and there was no muscle atrophy.  His gait was abnormal in that he had difficulty walking on toes bilaterally.  He was able to walk well on heels and tandum gait.  There was no imbalance or tremor, no evidence of fasciculations, and no affect of the function of any joint due to the nerve disorder.  Rhombert sign was negative.  Trophic skin changes were seen in both legs.  The examiner diagnosed peripheral neuropathy involving both lower and upper extremities.  The examiner noted the presence of nerve dysfunction and neuralgia.  

The Board finds that separate disability ratings in excess of 10 percent for peripheral neuropathy of the lower and upper extremities are not warranted.  As detailed, on testing conducted in August 2005 the private examiner found a mild degree of chronic denervation and reinnervation in the distal muscles of the upper and lower extremities.  The examiner's impression was that electrophysiologic findings revealed a demyelinating sensorimotor polyneuropathy producing a mild degree of chronic denervation but there was no acute denervation recorded.  On VA examination approximately a year later, he had low muscle tone and position sense and vibratory sensations were impaired.  On October 2010 VA examination, he had essentially normal sensation with regard to the upper extremities, but his sensation and vibration was decreased in the lower extremities.  The Veteran complained of occasional problems with coordination but there were no objective findings of joint dysfunction.  The Board finds that the objective medical evidence does not support a finding that his peripheral neuropathy is moderate in severity.  The objective findings reflect that his peripheral neuropathy of both the upper and lower extremities is no more than mild, and the loss of sensation was initially characterized as minor by the August 2005 private examiner.  Since that time, there does not appear to be a worsening of his symptoms associated with his peripheral neuropathy, bilateral upper and lower extremities.  

The Veteran has claimed that the extent of nerve damage to his extremities warrants separate 20 percent ratings.  The Veteran is competent to relay his complaints of nerve deficit, but has not established a degree of medical or rating expertise to assess the extent of the nerve damage.  His complaints of nerve symptoms are credible, but are not of greater probative weight than the objective clinical findings.  Thus, the Board finds that the 10 percent separate ratings adequately compensate him for his symptomatology, and 20 percent disability ratings are not warranted for peripheral neuropathy, bilateral lower and upper extremities.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8520.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected peripheral neuropathy, bilateral upper and lower extremities, is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left upper extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right upper extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity, is denied.  

Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity, is denied.  


REMAND

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence of record reflects that the Veteran worked in a full-time capacity at the post office until October 2009.  The October 2010 and February 2011 VA examination reports reflect that he retired from the post office due to medical disability, specifically due to his service-connected hepatitis C, diabetes mellitus, and peripheral neuropathy, bilateral upper and lower extremities.  Thus, entitlement to a TDIU based on his service-connected disabilities has effectively been raised.  Consideration should be given to whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the Veteran should be afforded a VA examination to address whether his service-connected disabilities have markedly interfered with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Additionally, while on remand, the Veteran should be afforded notice consistent with the VCAA with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  The Veteran should be scheduled for a VA examination(s) to determine whether his service-connected disabilities (hepatitis C; diabetes mellitus, type II; early background diabetic retinopathy changes and very early cataract changes; peripheral neuropathy, bilateral upper and lower extremities) render him unable to secure and follow a substantially gainful occupation.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  The examiner should provide supporting rationale for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be adjudicated.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


